   Case 19-11000       Doc 29     Filed 09/09/19 Entered 09/09/19 11:35:40            Desc Main
                                    Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE:    DAVID R. KIEFFER SR.
                                                      Case No. 19 B 11000
                                        DEBTOR        Chapter 13


                                                      Judge LaShonda A. Hunt

                                   CERTIFICATE OF SERVICE


       On September 9, 2019, a copy of the following documents, described below:

Amended Schedule E and Amended Schedule J

were deposited for delivery by the USPS, via First Class Mail, postage prepaid, to the parties listed

on the mailing matrix attached.



The undersigned does hereby declare under penalty of perjury that the foregoing is true and correct.



                                                             /s/ Angie S Lee




Angie S Lee ARDC #6282075
Lee Ratliff & Associates LLC
1800 Ridge Road 2nd Floor
Homewood IL 60430
708-845-7958
                  Case
Label Matrix for local    19-11000
                       noticing      Doc 29 U.S.Filed  09/09/19
                                                  Bankruptcy Court Entered 09/09/19 11:35:40      Desc
                                                                                       American Homes      Main
                                                                                                       4 Rent Illinois
0752-1                                            Document
                                            Eastern Division       Page 2 of 3         Hunter Warfield
Case 19-11000                                 219 S Dearborn                                4620 Woodland Corporate Blvd
Northern District of Illinois                 7th Floor                                     Tampa, FL 33614-2415
Eastern Division                              Chicago, IL 60604-1702
Mon Sep 9 11:20:23 CDT 2019
City of Hometown                              Coast Professional Inc                        Credit Acceptance
Municipal Collections of America              214 Expo Cir # 7                              25505 West 12 Mile Rd
3348 Ridge Rd                                 Attn Bankruptcy                               Suite 3000
Lansing, IL 60438-3112                        West Monroe, LA 71292-9497                    Southfield, MI 48034-8331


Credit Acceptance                             Department of the Treasury                    ERC/Enhanced Recovery Corp
Po Box 5070                                   Internal Revenue Service                      Attn: Bankruptcy
Southfield, MI 48086-5070                     P.O. Box 7346                                 8014 Bayberry Road
                                              Philadelphia PA 19101-7346                    Jacksonville, FL 32256-7412


ERC/Enhanced Recovery Corp                    Hunter Warfield                               Hunter Warfield
Po Box 57547                                  4620 Woodland Corporate Blvd                  Attention: Bankruptcy
Jacksonville, FL 32241-7547                   Tampa, FL 33614-2415                          4620 Woodland Corporate Blvd
                                                                                            Tampa, FL 33614-2415


I C System Inc                                I C System Inc                                (p)INTERNAL REVENUE SERVICE
Attn: Bankruptcy                              Po Box 64378                                  CENTRALIZED INSOLVENCY OPERATIONS
P.O. Box 64378                                Saint Paul, MN 55164-0378                     PO BOX 7346
St. Paul, MN 55164-0378                                                                     PHILADELPHIA PA 19101-7346


Med Business Bureau                           Med Business Bureau                           PRESTIGE FINANCIAL SERVICES
1460 Renaissance Dr                           Attn: Bankruptcy                              PO BOX 26707
Park Ridge, IL 60068-1349                     1460 Renaissance Dr #400                      SALT LAKE CITY, UT 84126-0707
                                              Park Ridge, IL 60068-1349


Palisades Collection                          Pellettieri                                   (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Attn: Bankruptcy                              991 Oak Creek Dr                              PO BOX 41067
3348 Ridge Rd                                 Lombard, IL 60148-6408                        NORFOLK VA 23541-1067
Lansing, IL 60438-3112


Portfolio Recovery                            Prestige Financial Svc                        Prestige Financial Svc
Po Box 41021                                  351 W Opportunity Way                         Attn: Bankruptcy
Norfolk, VA 23541-1021                        Draper, UT 84020-1399                         351 W Opportunity Way
                                                                                            Draper, UT 84020-1399


Rgs Financial                                 Rgs Financial                                 (p)SPRINT NEXTEL CORRESPONDENCE
1700 Jay Ell Dr Ste 200                       Attn: Bankruptcy                              ATTN BANKRUPTCY DEPT
Richardson, TX 75081-6788                     Po Box 852039                                 PO BOX 7949
                                              Richardson, TX 75085-2039                     OVERLAND PARK KS 66207-0949


Timothy Snyder                                U.S. Department of Education                  Angie S Lee
120 E OGDEN #17B                              Po Box 790356                                 Lee Ratliff & Associates LLC
Hinsdale, IL 60521-3544                       Saint Louis, MO 63179-0356                    PO Box 677
                                                                                            Flossmoor, IL 60422-0677
David R Kieffer Sr.Case 19-11000          Doc 29 Marilyn
                                                   FiledO 09/09/19
                                                           Marshall       Entered 09/09/19 11:35:40      Desc Main
                                                                                              Patrick S Layng
10126 West 151st St                                   Document           Page
                                                 224 South Michigan Ste 800    3 of 3         Office of the U.S. Trustee, Region 11
Orland Park, IL 60462-3058                           Chicago, IL 60604-2503                               219 S Dearborn St
                                                                                                          Room 873
                                                                                                          Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                             Portfolio Recovery                                   (d)Portfolio Recovery Associates, LLC
1240 East 9th Street                                 120 Corporate Blvd Ste 1                             C/O capital One Bank (usa), N.a.
Room 493                                             Norfolk, VA 23502                                    POB 41067
Cleveland, Ohio 44199                                                                                     Norfolk VA 23541


Sprint Corp                                          End of Label Matrix
Attention Bankruptcy                                 Mailable recipients      32
PO Box 7949                                          Bypassed recipients       0
Overland Park, KS 66207-0949                         Total                    32
